EXHIBIT Good afternoon, I am Joe Steinberg, Chairman of HomeFed Corporation. Welcome to the 2010 annual shareholders meeting. Please allow me to introduce HomeFed’s directors and officers. When we held this meeting last year, HomeFed was mostly in hibernation while the world was in the midst of a great recession. Banks have been given support in the form of free money and accommodating regulatory policies but the economy has not picked up much momentum.Those banks and investors with bad deals on their hands have been able to push their problems into the future by extending and pretending. Homeowners with too much debt don’t have that luxury. The state and federal tax credits available to homebuyers were undoubtedly helpful to homebuilders and to buyers which has cleared builder inventory. Through a change in the tax law, homebuilders were able to reap enormous tax refunds which repaired their battered balance sheets. Many national builders now have over $1 billion of cash on their balance sheets. This cash cushion and low inventory has given them courage to aggressively seek new lot purchases. As a result, we were able to enter into several sales at decent prices. 1 HomeFed is continuing to develop its existing projects and is searching for new ones.
